BEYS LISTON & MOBARGHA LLP
Nader Mobargha
Michael P. Beys
641 Lexington Avenue
New York, NY 10022
Tel: (646) 755-3603
Fax: (646) 755-3599
nmobargha@blmllp.com
mbeys@blmllp.com

Counsel for Secured Creditor Azadeh Nasser Azari

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------   X
                                                                        :
                                                                        :   Chapter 11
 In re:                                                                 :
                                                                        :   Case No. 19-13223 (SMB)
                                                                        :
 WANSDOWN PROPERTIES CORPORATION, N.V., :
                                                                        :
                                                                        :
                                                                        :
                                                                        :
                                     Debtor                             :
                                                                        :
                                                                        :
                                                                        :
-----------------------------------------------------------------------X

       DECLARATION OF NADER MOBARGHA, ESQ IN SUPPORT OF SECURED
      CREDITOR AZADEH NASSER AZARI’S OBJECTION TO (i) DEBTOR’S
MISREPRESETATIONS AND OMISSIONS IN ITS BANKRUPTCY FILINGS, AND (ii)
   DEBTOR’S APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
     RETENTION AND EMPLOYMENT OF BLANK ROME LLP AS SPECIAL
LITIGATION COUNSEL; AND NOTICE OF HER INTENTION TO SEEK SANCTIONS
       AND FEES UNDER FEDERAL RULE OF CIVIL PROCEDURE 11 AND
 _____________________________28 U.S.C. § 1927________________________________

I, Nader Mobargha declare, under 28 U.S.C. § 1746, under penalty of perjury that:

         1.       I am a partner of the firm, Beys Liston & Mobargha LLP, attorneys for secured

creditor, Azadeh Nasser Azari (“Ms. Azari”), in this Chapter 11 proceeding (“Bankruptcy

Proceeding” or “Bankr. Proc.”).

                                                         1
       2.      I submit this declaration in support of secured creditor Azadeh Nasser Azari’s

Objection to (i) Debtor’s Misrepresentations and Omissions in its Bankruptcy Filings, and (ii)

Debtor’s Application For Entry of An Entry Of An Order Authorizing the Retention and

Employment of Blank Rome LLP as Special Litigation Counsel; and Notice of Her Intention To

Seek Sanctions and Fees Under Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927.

       3.      Attached as Exhibit 1 is a true and correct copy of the Execution Against

Property to satisfy an April 21, 2016 judgment in favor of Azadeh Nasser Azari in the amount of

$2,700,225.00, with interest accruing from April 21, 2016.

       4.      Attached as Exhibit 2 is a true and correct copy of the online profile of Gholam

Reza Golsorkhi for the website of the Foundation For Iranian Studies.

       5.      Attached as Exhibit 3 is a true and correct copy of the Notice of Entry with

enclosed decision by the Appellate Division, First Department, dated October 23, 2018, in

Wansdown Properties Corporation, N.V. v. Azadeh Nasser Azari, Index No. 151406/17.

       6.      Attached as Exhibit 4 is a true and correct copy of the October 4, 2019 decision

by the Honorable Nancy M. Bannon in Kamran Abbas-Vahid v. Azadeh Nasser Azari,

Wansdown Properties Corporation, N.V., Index No. 655724/19.

       7.      Attached as Exhibit 5 is a true and correct copy of an October 7, 2019 email from

N. Mobargha to L. Flick and M. Krezalek.

       8.      Attached as Exhibit 6 is a true and correct copy of a June 4, 2019 email from L.

Flick to N. Mobargha, copying M. Beys.

       9.      Attached as Exhibit 7 is a true and correct copy of the By-Laws Pelmadulla

Stiftung, dated August 7, 2007.




                                                2
       10.     Attached as Exhibit 8 is a true and correct copy of Azadeh Nasser Azari’s

Amended Third-Party Complaint against Pelmadulla Stiftung and its board members, dated

September 27, 2019.




Dated: October 28, 2019
       New York, New York

                                                   BEYS LISTON & MOBARGHA LLP

                                                   By: __________/s/______________
                                                         Nader Mobargha, Esq.


                                                   641 Lexington Avenue, 14th Floor
                                                   New York, New York 10022
                                                   Telephone: (646) 755-3603
                                                   Facsimile: (646) 755-5229
                                                   Email: nmobargha@blmllp.com
                                                   Attorneys for Secured Creditor
                                                   Azadeh Azari




                                               3
